WALKER, J.
(dissenting) — I do not concur in the majority opinion. The Appropriation Act the validity of' which we are called upon to determine in this case,, is as follows:
“Sec. 59. Relief of Kelly and Kelly. There is hereby appropriated out of the State. Treasury chargeable to the Capitol Building Fund the sum of twenty-five thousand dollars for the relief of Kelly & Kelly of Kansas City, Missouri, in full payment-of their claim against the State of Missouri for the plan submitted to the Board of Fund Commissioners for the sale of State Capitol bonds.”
. It is not inappropriate to state generally, preliminary to a discussion of the facts in- this particular case, that no appropriation act under our system of laws' derives any operative force from its own terms alone. As we will demonstrate, something more is necessary to authorize the withdrawal of funds from the public treasury than a mere arbitrary declaration of the General Assembly for that purpose. This-being true, we must look to other than this act itself in determining its validity. A confusion in terms may be avoided by keeping in mind that the appropriation will be referred to as “the act,” and the law it.designates as creating the fund from which the appropriation is sought to be *655made, as “the statute.” To this statute we must look in determining the validity of the act. The pertinent parts of this statute necessary to the determination of the matter at issue are embraced in a few words. It confers power upon the Board of Fund Commissioners to sell the bonds therein provided for at the best advantage, but for not less than par. The proceeds arising therefrom are designated as the “Capitol Building Fund,” to be applied exclusively to the building of a new State Capitol at the present seat of government of the' State, including the furnishing and other equipment of said building. [Sec. 1, Laws 1911, pp. 250, 416.] The effect of the act is to appropriate a portion of the Capitol Building Fund to the payment of the claim designated therein. In the absence of a constitutional limitation, this would be sufficient to set the seal of legality upon an act of this character, because the Legislature is supreme within its own appointed sphere. This being true, the presumptive validity of its acts not only uniformly obtains, but continues until their invalidity is shown beyond a reasonable doubt. This rule of noninterference of the judiciary with legislative action, in harmony with the spirit and purpose of our institutions, has found frequent expression in our reports-Notably in the following cases: State ex rel. v. Aloe, 152 Mo. 1. c. 477; Edwards v. Lesueur, 132 Mo. 1. c. 430; State ex rel. v. Wofford, 121 Mo. 1. c. 68; State ex rel. v. Renfrow, 112 Mo. 1. c. 594; Deal v. Mississippi Co., 107 Mo. 1. c. 468. The rule as announced in these cases and many others of like tenor is clear and definite, leaving no room for controversy. In none of these cases, however, was the validity of an appropriation act involved. Such acts are hedged abqut with constitutional limitations with which the Legislature must comply to render them valid. When, therefore, an act of this character is submitted for judicial analysis, the presumption as to its validity will obtain at first view, as in the case of other enactments, but it should be scrutinized to determine if it conforms to the express requirements of the Constitution. Such scrutiny in *656nowise interferes with the authorized freedom of legislative action, hut is nothing more than the legitimate exercise of an affirmative duty enjoined upon the judiciary — a duty imminently imperative where, as here, it is evident from the face of the act that its purpose is to appropriate part of a public fund created for a specific purpose, to the payment of a. private claim. Furthermore, the fund from which this appropriation seeks payment was not created by the ordinary p?rrcesses of taxation, burdensome at best, but under a statute which required the approval of the electorate to render it operative. The will of the people directly expressed as well as that of their representatives is therefore embodied in the statute. This statute creates a burden imposed solely on account of the exigency occasioned by a great public calamity; and in this creation it is not to be presumed, in view of the restrictions of the Constitution, that it was intended that the fund arising from a compliance with its conditions should be expended other than in accordance with its well defined terms. In a case of this character there is no room for presumptions. The restrictive limitations of the Constitution, therefore, necessary to be observed ón construing the statute creating the Capitol Building Fund and, as a consequence, its application to the act of appropriation, demand our considerate examination.
■ Section 48 of Article 4 of the Constitution, so far as same is applicable to the matter at issue, is as follows:
“The General Assembly shall have no power to pay or authorize the payment of any claim hereafter created against the State, under any contract made without express authority of law; and all such unauthorized agreernents or contracts shall be null and void.”
This provision is mandatory and like any other constitutional provision of like nature (St. Joe Ry. Co. v. Shambaugh, 106 Mo. 1. c. 571) it inserts itself into all appropriation acts, and a compliance with its mandate is a prerequisite to- their validity. What are the terms, therefore, of the statute upon which this act must rely *657for its legality? Their repetition will bnt serve to emphasize their explicit purpose. They are that the Board of Fund Commissioners shall sell the bonds “from which the fund is to be created for not less than par,” and that “the proceeds of said sale or sales shall constitute a fund to be designated as the Capitol Building Fund, and shall be applied exclusively to the building of a new state capitol at the present seat of government of the State, including the furnishing and other equipment of said building and the purchase by the State of additional capitol premises adjoining those now owned by the State.” ' [Sec. 1, Laws 1911, p. 416.] This is the statute in its own words, omitting therefrom certain subsequent provisions which even with the longing eyes of private acquisition cannot with any regard for the acknowledged meaning of words be construed as having any pertinence to the matter at issue. We submit that the language of this statute contains nothing which can 'be construed’ as authorizing this appropriation even under the most latitudinary construction; but such a construction, the ultimate result of which is a reliance upon implied power, will not suffice to give legal life to the attempt made by this act, to divert a portion of this fund from the evident purpose of its creation. This for the reason of the unequivocal language of the Constitution, which prohibits any appropriation in the absence of an express provision of law authorizing the same. The language .thus employed is neither finical nor redundant, but expresses in clear and forcible words the purpose of the framers of the organic law. The word “express” is employed in the limitation to exclude any power that might be sought to be exercised by implication. This is evident not only from the meaning of the word itself, but from its connection and the purpose intended to be effected by the adoption of this restriction. The reason of the law is the life of the law. This rule applies to constitutions as well as to statutes; and while this constitutional provision needs no gloss, a reference to the numerous acts *658showing the indiscriminate, appropriation of public money before the adoption of the present Constitution, will historically and indubitably demonstrate the reasons, not only for this limitation as well as others upon legislative action in this regard, but that the words employed in expressing it have been carefully chosen and were used-with a well defined purpose. This being true, if we keep in view the purpose intended to be accomplished by the framers of the Constitution in this limitation, and we read the words according .to their plain unmistakable meaning, the conclusion is inevitable that the power to make this appropriation, under the statute, did not exist.
A contrary conclusion finds no support in either the reasoning or the conclusion reached in Church v. Hadley, 240 Mo. 680. The argument is that case while recognizing the supremacy of the General Assembly in its own field as one of the co-ordinate branches of the government, nowhere holds that the courts may not with discriminating care and a quickened conscience, especially where the interests of the State are concerned, examine every act of the appropriation of public money submitted for their review to determine its validity. In so doing- they but comply with a sworn duty, and in no respect do they interfere with legislative supremacy, which in this class of cases does not exist until after the acts have received judicial approval, if submitted for that purpose. The Church-Hadley case did not involve the construction of an appropriation act, and hence the provision of the Constitution (Sec. 48, Art. 4) affirmatively restricting legislation of this character was neither considered nor construed. The ruling in that case conferring power upon the Board of Fund Commissioners to pay a commission for the sale of the the Capitol Fund bonds was based upon- public necessity, and properly so, and not upon any power to be inferred from the language of the statute. Confined to the. latter, no rule of construction would have authorized the holding of such a power by implication. A recital of the facts in the Church-Hadley case will demonstrate the wisdom *659and correctness of the conclusion reached therein, and hy differentiation show that a like conclusion is not authorized in the ease at bar. The proceeding was by injunction to restrain the Board of Fund Commissioners from paying a commission for the sale of Capitol Fund bonds, which, if granted, would have resulted in paralyzing all previous acts of the G-eneral Assembly and of the people to repair the loss occasioned by the burning of the State Capitol. The only act remaining unperformed to secure the necessary funds to repair the loss was the conversion of the bonds into cash. It was conceded that while the power of sale was conferred upon the board, it was unreasonable to conclude that its members could unaided accomplish this end. The court held, therefore, that the statute being full and . complete in all other respects, and the State being confronted not only with great loss, but a serious interference with its functions unless the bonds were promptly sold, the board would not be restrained from effecting their sale in any manner it deemed most feasible, and if in its wisdom, it found it necessary to pay a commission to brokers to effect the sale, that this might be done. The decisive ruling in the case, therefore, whatever other matters may appear arguendo, is this (p. 707): that “the power to pay a commission springs only from an emergency creating such necessity, - and that such necessity is within the intendment of the statute.” Five of the judges concurred in this conclusion, Valliant and Brown, JJ., not voting. Thus it will be seen that the ruling was based upon necessity, and not upon a power created by implication, and cannot be considered a precedent in the case at bár. The latter ■ 'cannot be sustained upon the doctrine of necessity, because this can only be invoked when the public interest is involved. It cannot be urged as a moral claim, because the plan alleged to have been submitted was rendered voluntarily with no implied or express obligation on the part of the board to pay therefor, if the services tendered were not accepted. It cannot be urged on legal grounds, because the board *660was without any authority to contract for such an offer, and as a consequence the claim forms no basis for a right of action, if the State could be sued. A claim of _ this character is contrary to usage, custom and business experience, of all of which we are authorized to take judicial notice. No enterprise of moment, whether it be the sale of public securities or an employment of a fiscal or industrial character, is ever inaugurated, especially by a state or subordinate municipality, in which competitive propositions for undertaking same are not required to be submitted. Heretofore, demands for compensation in such cases have been limited to those who, being employed, had rendered service. This claim is, therefore, a novelty even in the ever extending field of business activity, the moving impulse of which is to set a price on everything.
Liberal as our Legislatures have been in the appropriation of public money, the approval of a claim for an offer to perform a service for the State has heretofore been unheard of. Certain it is, that no claim such as this, in the very teeth of the Constitution, has received the sanction of the courts. Given judicial approval, it will set the pace for a most pernicious practice, and hereafter, not one, but all of the unsuccessful bidders for state employment, will seek legislative intervention to secure compensation, not for services rendered, but for plans proffered.
This claim, therefore, is not only unauthorized, but unconscionable, and it should not be approvéd.
Bond, G. J., and Woodson, J., concur in this opinion.